Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s request for continued examination filed June 30, 2022 is acknowledged.  Claim 1 is amended, claim 2 is cancelled, and claims 8-20 are withdrawn from consideration.  Claims 1 and 3-7 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed April 13, 2022
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al., US 2009/0297822 (Fujimura, IDS) in view of Ohyabu et al., US 4664669 (Ohyabu).
Regarding claims 1 and 5, Fujimura discloses a porous hollow fiber membrane made of a thermoplastic resin (abstract) and having a pre-filtration side and a filtration side forming a three dimensional network therebetween (implicit in the structure of a hollow fiber membrane, figs. 6-19), wherein the porous hollow fiber membrane has a membrane thickness of 0.1 – .25 mm (¶ 0126), an inside diameter of 0.4 – 5 mm (¶ 0125), a compressive strength of .3 MPa or more (¶ 0128), and a rate of pure water permeation of 1200 L/m2/hr or more (¶ 0128), where the compressive strength, membrane thickness, and inside diameter values provide a strength coefficient of 1.7 or more according to the expression of claim 1.
While the membrane thickness range provided in Fujimura extends beyond the recited range of .05 - .25 mm, a portion of the range provided in Fujimura overlaps the claimed range from 0.1 - .25 mm, thereby establishing a prima facie case of obviousness absent a showing of criticality or unexpected results.
While Fujimura does not explicitly disclose the fiber membrane having a coefficient of variation in a thickness of a backbone forming a surface on a filtration side of 70% or less, Fujimura discloses suppressing non-uniformity at the membrane interface (¶ 0077), the thickness of the filtration side is almost constant (¶ 0098), and the degree of isotropy of the separation layer is 80% or more (¶ 0109), such uniformity providing high strength while maintaining high water permeability (¶ 0109).  Furthermore, Ohyabu discloses hollow fiber type separation membranes (abstract) where the coefficient of variation is preferably kept below 25% (abstract) for improved operating properties.  
Therefore, it would be no more than obvious to one having ordinary skill in the art to modify the fiber membrane of Fujimura to have the recited coefficient of variation as described in Ohyabu in order to provide a high strength separation layer having excellent operating properties (Ohyabu, C4/L22-34).  
Regarding claim 3, Fujimura (in view of Ohyabu) discloses a membrane where a pore ratio on the filtration side is 32% or more (¶ 0011, 0103).
Regarding claim 4, Fujimura (in view of Ohyabu) discloses a membrane wherein the thickness of a backbone (interconnecting columns between pores) forming a surface on the filtration side is 0.20 – 20 microns (figs. 6-19).
Regarding claim 6, Fujimura (in view of Ohyabu) discloses a membrane comprising at least two layers (see “layer (a)”, “layer (b)”, ¶ 0108).
Regarding claim 7, Fujimura (in view of Ohyabu) discloses a membrane comprising at least two layers (¶ 0108), a pore ratio of a surface on the pre-filtration side is 32%-60% (¶ 0103), and a pore size is 500 nm or smaller (¶ 0011, 0104).
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujimura in view of Ohyabu as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779

/DIRK R BASS/Primary Examiner, Art Unit 1779